



EXHIBIT 10.2


AWARD NOTICE
UNDER THE ANSYS, INC.
THIRD AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
Name of Participant:             
Target Award:                 
Grant Date of Target Award:         March 5, 2017
Performance Measurement Period:     January 1, 2017 to December 31, 2019


Pursuant to the ANSYS, Inc. Third Amended and Restated Long-Term Incentive Plan
(the “Plan”), ANSYS, Inc. (the “Company”) has selected the Participant named
above to be awarded the Target Award specified above, subject to the terms and
conditions of the Plan and this Award Notice. Capitalized terms used but not
defined in this Award Notice shall have the meaning given such terms in the
Plan. A copy of the Plan is attached hereto as Exhibit A.
1.    Acceptance of Award. The total number of Restricted Stock Units that may
be credited to the Participant (if any) shall be determined by the Company’s
performance for the three Performance Sub Periods within the Performance
Measurement Period specified above, as set forth in Section 4(b) of the Plan.
The actual number of Restricted Stock Units that may be credited could be up to
150% of such Target Award and could also be lower than the Target Award and
could be zero.
2.    Termination of Employment. Subject to Section 3 below, if at any time
prior to the conclusion of the Performance Measurement Period, the Participant’s
employment with the Company terminates for any reason, the Participant shall
automatically forfeit the right to receive any portion of the Award.
3.    Change in Control. Upon a Change in Control, the Award shall be treated as
specified in Section 6 of the Plan.
4.    Issuance of Shares.
(a)    Each Restricted Stock Unit relates to one share of the Company’s Stock.
Shares of Stock (if any) shall be issued and delivered to the Participant in
accordance with the terms of this Award Notice and of the Plan upon compliance
to the satisfaction of the Committee with all requirements under applicable laws
or regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Participant.
(b)    Until such time as shares of Stock are issued to the Participant pursuant
to the terms hereof and of the Plan, the Participant shall have no rights as a
stockholder with respect to any shares of Stock underlying the Restricted Stock
Units, including but not limited to any voting rights.
5.    Non-Competition and Non-Solicitation. As additional consideration for the
grant of this Award to the Participant, the Participant hereby agrees that he or
she shall not, at anytime during his or her employment with the Company, [for
non-California employees only: and for a period of one year immediately after
the termination of such employment (no matter if terminated by the Participant
or the Company and no matter what the reason for that termination),] engage for
any reason, directly or indirectly, whether as owner, part-owner, shareholder,
member, partner, director, officer, trustee, employee, agent or consultant, or
in any other capacity, on behalf of himself or herself or any firm, corporation
or other business organization other than the Company and its subsidiaries, in
any one or more of the following activities:
(a)    the development, marketing, solicitation, or selling of any product or
service that is competitive with the products or services of the Company, or
products or services that the Company has under development or that are subject
to active planning at any time during Participant’s employment;


2017 Exec TSR Effective 3/5/17

--------------------------------------------------------------------------------





(b)    the use of any of the Company’s confidential or proprietary information,
copyrights, patents or trade secrets which was acquired by the Participant as an
employee of the Company and its subsidiaries; or
(c)    any activity for the purpose of inducing, encouraging, or arranging for
the employment or engagement by anyone other than the Company and its
subsidiaries of any employee, officer, director, agent, consultant, or sales
representative of the Company and its subsidiaries or attempt to engage any of
them in a manner which would deprive the Company and its subsidiaries of their
services or place them in a conflict of interest with the Company and its
subsidiaries.
The Participant acknowledges and agrees that the activities set forth in (a)-(c)
(above) are adverse to the Company’s interests, and that it would be inequitable
for Participant to benefit from this Award should Participant engage in any such
activities during or within one year after termination of his or her employment
with the Company. The Participant may be released from his or her obligations as
stated above only if the Committee (or its duly appointed agent) determines in
its sole discretion that such action is in the best interests of the Company and
its subsidiaries.
6.    Claw-Back of Award Proceeds. The Committee shall have the authority to
unilaterally terminate this Award and/or cause some or all of the proceeds
relating to this Award that have been received by the Participant to become
immediately due and payable by the Participant to the Company upon the
occurrence of any of the following events:
(a)    the Participant’s violation of Section 5 of this Agreement (entitled
Non-Competition and Non-Solicitation);
(b)    the material restatement of the Company’s financial statements due to
misconduct by the Participant;
(c)    the material restatement of the Company’s financial statements that
results in the Participant receiving more compensation under the Award than the
Participant would have received absent the incorrect financial statements.
The determination of whether any of the foregoing events has occurred and the
extent of the application of this Section to the Participant and this Award
shall be determined by the Committee in its sole discretion.
7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award Notice shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Committee set forth in
Section 3 of the Plan.
8.    Transferability. This Award is personal to the Participant, is
non-assignable and is not transferable by Participant in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. The Stock to be issued upon the settlement of this Award to the
Participant shall be issued, during the Participant’s lifetime, only to the
Participant, and thereafter, only to the Participant’s beneficiary. The
Participant may designate a beneficiary by providing written notice of the name
of such beneficiary to the Company, and may revoke or change such designation at
any time by filing written notice of revocation or change with the Company.
9.    No Contract for Continuing Services. Neither the Plan nor this Award
Notice shall be construed as creating any contract for continued services
between the Company or any of its subsidiaries and the Participant and nothing
herein contained shall give the Participant the right to be retained as an
employee or consultant of the Company or any of its subsidiaries.
10.    Mandatory Arbitration. The Participant and the Company agree that any
dispute or claim arising out of or in any way related to (i) the Participant’s
employment with the Company, and/or (ii) this Agreement or any breach hereof,
this Award, the Plan and/or any actions taken under the Plan, to the fullest
extent permitted by law, shall be submitted to and resolved by confidential,
binding arbitration by a single, neutral arbitrator. The arbitration shall be
held in the county where the Company has an office at which the Participant
provides services (for remote Participants, the nearest county where the Company
has an office) or any other locale to which the parties jointly agree. The
arbitration shall be administered by and under the auspices of JAMS in
accordance with the then-current Employment Arbitration Rules & Procedures of
JAMS (which are available at www.jamsadr.com/rules-employment). Arbitrator
selection and discovery


2
Effective 3/5/17

--------------------------------------------------------------------------------





shall be conducted pursuant to the JAMS Rules. The arbitrator shall issue a
written award setting forth the essential findings and conclusions on which the
award is based, which shall be final and binding and judgment thereon may be
entered in any court of competent jurisdiction. Other than an amount equal to
the fee for filing such an action in the local state court, which amount the
Participant shall pay toward the costs of the arbitration, the Company shall
bear the administrative, filing and forum costs of the arbitration, including
the JAMS administrative fees and the arbitrator’s fees. Except as otherwise
provided by law or in the arbitrator’s ruling, each party shall otherwise bear
its own respective attorneys’ fees and costs of the arbitration. The Participant
and the Company agree that each may bring claims against the other only in an
individual capacity, and not as a plaintiff, claimant or class member in any
purported class action, collective action or other representative proceeding, or
otherwise seeking to represent the interests of any other person. This agreement
to arbitrate shall survive any separation of the Participant’s employment.
Notwithstanding the foregoing, nothing herein or otherwise shall preclude the
Company from pursuing a court action for the purpose of obtaining a temporary
restraining order or other injunctive relief to enforce any restrictive
covenants the Participant has with or for the benefit of the Company.
11.    General Release of Claims by the Participant.
(a)    As a condition of and in consideration for the promises made by the
Company herein, including without limitation to provide the Award hereunder, the
Participant hereby knowingly and voluntarily releases and discharges to the
fullest extent permitted by law the Company and its past, present and future
parents, subsidiaries, affiliates, and related entities, any and all of its or
their past, present or future directors, shareholders, officers, executives,
employees, and/or agents, and/or its and their respective predecessors,
successors, and assigns (individually and collectively, the “Company
Releasees”), from and with respect to any and all claims and causes of action
whatsoever, in law or in equity, known or unknown, which the Participant ever
had, has or may have against the Company and/or any or all of the other Company
Releasees for, upon, or by reason of any matter whatsoever up to the date on
which the Participant signs this Agreement (individually and collectively,
“Claims”). The parties intend the foregoing to be a general release of any and
all Claims to the fullest extent permissible by law. Notwithstanding the
foregoing, nothing herein is a release by the Participant of (A) any rights or
Claims with respect to accrued and vested benefits and/or previously awarded
equity interests, subject in each instance to the terms and conditions of any
applicable plan, grant, and/or agreement pertaining to such benefits, awards or
interests and applicable law, (B) any rights or Claims arising under or to
enforce this Agreement, or (C) any rights or Claims that, under applicable law,
cannot lawfully be released by private agreement or otherwise.
(b)    FOR CALIFORNIA RESIDENTS ONLY: In granting the foregoing release, the
Participant acknowledges that he/she has been advised to consult with legal
counsel and is familiar with the provision of California Civil Code Section
1542, a statute that otherwise prohibits the release of unknown claims, which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Being aware of said Code section, the Participant hereby expressly waives any
rights the Participant may have thereunder, as well as under any other state or
federal statutes or common law principles of similar effect.
(c)    Nothing contained in this Agreement (including the foregoing general
release) limits the Participant’s ability to file a charge or complaint with any
federal, state or local governmental agency, commission or regulatory entity (a
“Government Agency”). If the Participant files any charge or complaint with any
Government Agency, if any Government Agency pursues any charge or claim on the
Participant’s behalf, or if any other third party pursues any claim or charge on
the Participant’s behalf, the Participant waives any right to monetary or other
individualized relief (either individually, or as part of any collective or
class action); provided, however, that nothing in this Agreement limits any
right the Participant may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission. The Participant
represents that he/she is not aware of any unlawful conduct or violations of any
federal, state or local law, rule or regulation by the Company and/or any other
Company Releasees or any basis to bring a charge or complaint to any Government
Agency.


3
Effective 3/5/17

--------------------------------------------------------------------------------





12.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
13.    Severability. If any provision(s) hereof shall be determined to be
illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
14.    Counterparts. For the convenience of the parties and to facilitate
execution, this document may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
15.    Time to Review and Accept; Right to Revoke; Effective Date. The
Participant is advised by the Company to consult with an attorney in connection
with this Agreement. The Participant understands that as part of his/her
agreement to release Claims against the Company and the other Company Releasees,
the Participant is releasing Claims for age discrimination under the federal Age
Discrimination in Employment Act (the “ADEA”). Accordingly, the Participant has
the right, and acknowledges that he/she has been given the opportunity, to
review and consider this Agreement for a period of twenty-one (21) days from the
Participant’s receipt of this Agreement before signing it (the “Review Period”).
To accept this Agreement and the Award granted hereunder, the Participant must
return a signed original or signed .pdf copy of this Agreement to: [NAME, TITLE,
ADDRESS; E-MAIL ADDRESS] at any time before the end of the Review Period. If the
Participant signs this Agreement before the end of the Review Period, the
Participant acknowledges that such decision was voluntary and that he/she had
the opportunity to consider this Agreement for the full Review Period. For the
period of seven (7) days from the date when the Participant signs this
Agreement, the Participant has the right to revoke this Agreement by written
notice to [NAME, TITLE, ADDRESS; E-MAIL ADDRESS], provided such notice is
delivered so that it is received at or before the expiration of the 7-day
revocation period. This Agreement shall not become effective or enforceable
during the revocation period. If timely accepted and not revoked by the
Participant prior to the end of the revocation period, this Agreement shall
become effective on the first business day following the expiration of the
revocation period (the “Effective Date”). If not timely accepted or if (after
timely signing) the Participant revokes prior to the expiration of the
revocation period, this Agreement shall not become effective and the Participant
will not be entitled to or receive the Award granted hereunder and/or such Award
shall be rescinded.
16.    Knowing and Voluntary Agreement. By signing this Agreement, the
Participant acknowledges and represents that the Participant (a) has carefully
read this Agreement in its entirety; (b) is hereby advised by the Company in
writing to consult with an attorney of the Participant’s choice before signing
this Agreement; (c) has been afforded and has had a full and reasonable
opportunity and period of time of at least 21 days to consider the terms and
conditions of this Agreement; (d) fully understands the meaning and
significance, and consequences, of all of the terms and conditions of this
Agreement (including without limitation the general release given by the
Participant in this Agreement); and (e) is signing this Agreement knowingly,
voluntarily and of the Participant’s own free will and with the intent to be
fully bound hereby.


ANSYS, INC.




By:     ___________________
Name:
Title:




4
Effective 3/5/17

--------------------------------------------------------------------------------





The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned.
Dated:    _____________________
_________________________
Participant’s Signature


Participant’s name and address:




5
Effective 3/5/17